DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Claims 1, 3, 4, and 13-16 stand rejected under Section 103.  Claims 17, 18, and 20-22 stand rejected for indefiniteness under Section 112(b).  Claims 1, 3, 4, 13-18, and 20-22 stand objected to for informalities.  Claims 17, 18, and 20-22 have been indicated as having allowable subject matter if the Section 112(b) rejection and informalities were addressed.  Claims 2, 5-12, 19, and 23-29 were previously canceled.  
Applicants amended claims 1, 13, 15, and 17.  Applicants argue that the amendments to claim 17 address the previously noted Section 112(b) rejections and informalities, and the amendments to claims 1, 3, 4, and 13-16 overcome the prior art combination, as well as the informalities.
Turning first to the claim objections: Applicants’ amendments address the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted objections are withdrawn.  An informality was introduced in an amendment, and the Office identified an additional informality, both of which are addressed in the Examiner’s Amendment section, below.
Section 112(b) rejections: Applicants’ amendments address the previously noted Section 112(b) rejections and are accepted and entered.  No new matter has been added.  The previously noted Section 112(b) rejections are withdrawn.

Updated searches yielded no further art that anticipates or renders obvious the claims, or that can be used with the previously identified prior art to render obvious the claims.  For these reasons, claims 1, 3, 4, 13-18, and 20-22 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicants’ representative, Mr. Joseph A. Walkowski, on Tuesday, June 1, 2021.
The application has been amended as follows: 
Claims:
Claim 15, line 3: Delete the comma at the end of the line. 
Claim 15, line 4: Delete “at least some of which comprise TSVs,”.
Claim 22, line 2: Add a comma at the end of the line.

Reasons for Allowance
Claims 1, 3, 4, 13-18, and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance:

With regard to claims 3, 4, and 13-16: The claims have been found allowable due to their dependency from claim 1 above.
With regard to claim 17: The claim has been found allowable because the prior art of record does not disclose “a redistribution layer carried on a surface of the logic die facing the carrier substrate, extending over the central well and located between the logic die and the carrier substrate, the redistribution layer operably coupling the one or more memory dice to TSVs of the carrier substrate through conductive elements extending between the redistribution layer and the carrier substrate; the logic die operably coupled directly to the carrier substrate through other conductive elements laterally outward of the conductive elements and extending between the logic die and the carrier substrate”, in combination with the remaining limitations of the claim.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567.  The examiner can normally be reached on Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/Victoria K. Hall/Primary Examiner, Art Unit 2897